Citation Nr: 1820812	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1)  Entitlement to service connection for hepatitis C.

2)  Entitlement to service connection for a left elbow condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.
These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the current claim was previously before the Board in January 2015 and April 2017.  In both instances the claim was remanded for further development.  The latter January 2017 remand was to confirm the Veteran's Reserve participation dates and to determine a timeframe for his left elbow injury as well as his hepatitis C claim.  There was no response for additional information after VA sent notification letters in August 2017, October 2017, and November 2017.  Notably, it appears there was some confusion with the Veteran's address and duplicate letters were sent to the Veteran, however, the Veteran provided a Disabled Veteran's application for Vocational Rehabilitation in March 2010, which included his address.  Notifications sent out in August 2017, October 2017, and November 2017 included the address from the March 2010 Vocational Rehabilitation form.  No other address changes were submitted by the Veteran or his representative; as such the Board will evaluate the claim based upon the merits.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was scheduled to present testimony at a video conference hearing before a Veteran's Law Judge (VLJ) in January 2013.  See Hearing Notification; September 2014 Informal Hearing Presentation.  However, the Veteran failed to report to the hearing.  In an Informal Hearing Presentation (IHP) dated September 2014, the Veteran's representative contends that the Veteran probably did not receive the notification because he was homeless.  See September 2014 Informal Hearing Presentation; September 2009 VA Memorandum.  The Board finds this contention unlikely as throughout the pendency of the claim the Veteran has reported for VA examinations when notifications were sent through the mail for examinations in April 2015 and July 2016.  At no other point has the Veteran or his representative requested an additional hearing even when filing subsequent IHPs in March 2017 and February 2018.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).  
FINDINGS OF FACT

1)  The Veteran's hepatitis C is not etiologically related to his active military service.

2)  The Veteran's left elbow condition is not etiologically related to his active military service.


CONCLUSIONS OF LAW

1)  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2)  The criteria for service connection for a left elbow condition have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, VA sent the Veteran predecisional notification letters in September 2010 and November 2010.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in October 2010.  As such, the Board will proceed to the merits.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Hepatitis C

The Board has reviewed the evidence of record and finds the criteria for service connection for hepatitis C have not been met.

The evidence of record fails to show an in-service incurrence related to hepatitis C, as such the second element of a service connection claim has not been met.  Specifically, the enlistment entrance examination and accompanying Report of Medical History are silent for abnormalities related to hepatitis C.  See Service Treatment Records September 1979 to September 1982.  During service there was no treatment related to hepatitis C.  At discharge, the medical examination as well as the Report of Medical history both identified no abnormalities related to hepatitis C.  See Service Treatment Records July 1980 to April 1982.  The probative evidence of record clearly shows that there was no in-service treatment or incidents related to the Veteran's hepatitis C claim.  

Additionally, hepatitis C is not one of the enumerated diseases listed under 38 C.F.R. § 3.309, and thus service connection based on a presumptive or continuity of symptomatology theory of disability is not warranted.

The Board recognizes the Veteran's belief that he has incurred hepatitis C due to his military service.  He is competent to report observable symptoms and the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this particular instance the evidence of record outweighs the Veteran's claims as he is not capable of providing an in-service diagnosis with regard to hepatitis C; as the disease is a medical condition that requires expertise and training to determine a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In sum, the probative evidence of record does not show an in-service incurrence of hepatitis C.  The preponderance of the evidence weighs against a finding for service connection; therefore the benefit-of-the-doubt rule is not applicable.  38 C.FR. § 3.102.


Left Elbow 

The Board has reviewed the evidence of record and finds the criteria for service connection for a left elbow condition have not been met.

The evidence of record fails to show an in-service incurrence related to a left elbow condition, as such the second element of a service connection claim has not been met.  Specifically, the enlistment entrance examination and accompanying Report of Medical History show annotations related to a laceration scar on the left arm and elbow.  See Service Treatment Records September 1979 to September 1982.  The Veteran stated that the injury was a cut that occurred when he was approximately 20 years old.  There were no clinical findings related to limitations annotated with regard to the scar on the entrance examination medical report.  Moreover, during service the records reflect that there was no treatment or incidents related to the left elbow.  At discharge, his medical examination and accompanying Report of Medical History were both silent for left elbow abnormalities.  See Service Treatment Records July 1980 to April 1982.

Following service, the Veteran was afforded a VA examination in October 2010.  The examiner opined that after careful review of service treatment records, the claims file, and available medical evidence; the claimed condition of fracture of left elbow with chronic osteomyletitis per history - post recent removal of hardware from the left elbow and long term antibiotics therapy - was not caused by or a result of the Veteran's active military service.  Notably, the VA examiner recorded that the Veteran reported he had injured his left elbow during training in the Army Reserve following his active service.  The Board's April 2017 remand specifically addressed developing the claim to determine his Reserve service and to determine when the alleged left elbow injury occurred.  Although there are records indicating his service in the Army Reserve, there is no medical evidence of an injury that occurred to the left elbow during his tenure in the Army Reserve.  See Personnel Records September 1982 to May 1984.  Furthermore, as noted above the Veteran has failed to respond to letters requesting additional information related to his Army Reserve service.

The Board notes the Veteran's belief that his left elbow condition was related to his military service.  He is competent and credible to assert his observable symptoms.  See Layno, 6 Vet. App. at 465, 469.  However, in this instance the October 2010 VA examiner as well as the probative evidence of record outweighs the Veteran's contentions.  The VA examiner conducted a physical examination, reviewed the claims file and provided sufficient rationale for the Board to evaluate the claim. See  Nieves-Rodriguez, 22 Vet. App. at 295, 302.  Furthermore, there are no indications in the treatment records that there was treatment during service or an injury related to the left elbow.  

In sum, the probative evidence of record does not show an in-service incurrence related to the left elbow condition.  The preponderance of the evidence weighs against a finding for service connection; therefore the benefit-of-the-doubt rule is not applicable.  38 C.FR. § 3.102.


ORDER

Service connection is denied for hepatitis C.

Service connection is denied for a left elbow condition.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


